DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on February 25, 2021 in which claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchard et al. (US 2009/0303003)
 	In regard to claim 7, Pritchard et al. discloses a packaging material (smart box) comprising: a layer of material comprising an outer surface and an inner surface ([0027] discloses an outside surface… the module 14 may be embedded within a sidewall of the container 12 during manufacturing of the container 12. More specifically, each wall of the container 12 may include an inner panel 12a and an outer panel 12b, with the module 14 embedded between the panels 12a,12b.), the layer of material formable into a package [0027]… with the module 14 embedded between the panels 12a,12b.); an electronic circuit fixedly attached to the layer of material (see [0027] wherein module 14 is integrated or embedded within wall of the container 12; see [0035] wherein the module 14 may also include interconnecting and/or supervisory control circuitry 32 to facilitate the functionality of the present invention. The control circuitry 32 may be relatively simple logic and interconnections. Alternatively, or additionally, the control circuitry 32 may include one or more processors to control the functionality of the present invention.), the electronic circuit comprising:
  	a clock; a processor in logical communication with the clock(see [0027] wherein module 14 is integrated or embedded within wall of the container 12; see [0035] wherein the module 14 may also include interconnecting and/or supervisory control circuitry 32 to facilitate the functionality of the present invention. The control circuitry 32 may be relatively simple logic and interconnections. Alternatively, or additionally, the control circuitry 32 may include one or more processors to control the functionality of the present invention.) (see [0035]); 
 	a radio receiver (26 in Fig. 4) and [0036]); 
 	a transmitter (24 in Fig. 4) and [0036]); and 
a digital storage comprising software executable upon demand, the software operative with the processor to cause the electronic circuit to receive and store radio signals from multiple reference points (see [0028], [0030], [0043]).

 	 In regard to claim 8, Pritchard et al. discloses wherein the electronic circuit further comprises: an energy receiver configured to receive power up energy (see at least  [0035]); and an energy storage device electrically coupled to the energy receiver, the energy storage device configured to store the power up energy (see at least  [0035]).

 	In regard to claim 9, Pritchard et al. discloses wherein the packaging material is used to contain an asset ([0038] discloses… the container 12 is designed to hold one or more earth boring drill bits 16 of the type commonly used in oil and gas operations) . 

 	In regard to claim 10, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to determine an authenticated location of the electronic circuit based on the radio signals from the multiple reference points (see [0028]).

 	In regard to claim 11, Pritchard et al. discloses wherein the electric circuit further comprises at least one sensor and the software is further operative with the processor to cause the electronic circuit to:
 	read at least one measurement from the at least one sensor (see at least [0029], [0030]); and
 	transmit the at least one measurement to an external device (see at least [0029], [0030]). 

 	In regard to claim 12, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to:

receive a communication from each of a plurality of electronic circuits proximate the a location of the electronic circuit; and

store data received from the plurality of electronic circuits on the digital storage (see at least  [0035]).

 	In regard to claim 13, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to determine that a particular electronic circuit of the plurality of electronic circuits is missing based upon subsequent communications (see at least [0030], [0043]).

 	In regard to claim 14, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to generate data based upon sensor measurements of environmental conditions surrounding the packaging material (see [0011]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-6, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2009/0303003) in view of Atashbar et al. (U.S. Patent No. 9,943,128).
 	In regard to claim 2, Pritchard et al. discloses a multilayer material for product packaging, the multilayer material comprising: 
 	a first outer layer ([0027] discloses an outside surface… the module 14 may be embedded within a sidewall of the container 12 during manufacturing of the container 12. More specifically, each wall of the container 12 may include an inner panel 12a and an outer panel 12b, with the module 14 embedded between the panels 12a,12b.);
  	a second outer layer ([0027] discloses an outside surface… the module 14 may be embedded within a sidewall of the container 12 during manufacturing of the container 12. More specifically, each wall of the container 12 may include an inner panel 12a and an outer panel 12b, with the module 14 embedded between the panels 12a,12b.); 

an electronic circuit see [0027] wherein module 14 is integrated or embedded within wall of the container 12; see [0035] wherein the module 14 may also include interconnecting and/or supervisory control circuitry 32 to facilitate the functionality of the present invention. The control circuitry 32 may be relatively simple logic and interconnections. Alternatively, or additionally, the control circuitry 32 may include one or more processors to control the functionality of the present invention.), the electronic circuit comprising; 
a clock; a processor in logical communication with the clock (see [0035]); 
a radio receiver (26 in Fig. 4) and [0036]); 
a transmitter (24 in Fig. 4) and [0036]); and 
a digital storage comprising software executable upon demand, the software operative with the processor to cause the electronic circuit to determine an authenticated location of the electronic circuit (see [0028]).
 	Pritchard et al. does not explicitly disclose a filler wherein the electronic device is interspersed in the filler.
 	Atashbar et al., discloses a monitoring system having outer surface (s164 and s168 in Fig. 6 or s264 and s268 in Fig. 7) and  wherein a padding inside the outer surface protecting the electronic device (see col. 6 lines 54-62) (see also col. 7 lines 30-51 for similar reasonings).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pritchard et al. by incorporating padding material of Atashbar et al. into the interior wall of the smart box of Atashbar et al.in order to not only track the box but also to protect the smart box from impact.

 	In regard to claim 3, the combination of Pritchard et al. and Atashbar et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to communicate with a plurality of other electronic circuits interspersed in the filler material layer of the product packaging (see Atashbar et al. col 7 line 52-col. 8 line 4, and col. 8 line 58-col. 9 line 10 which disclose electronic circuit communicating with other electronic circuits  inside the filler).

 	In regard to claim 4, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to send, via the transmitter, the authenticated location to an external device (see at least [0029], [0030]). 

 	In regard to claim 5, Pritchard et al. discloses wherein the software is further operative with the processor to cause the electronic circuit to receive, via the radio receiver, timing signals from at least two reference points, wherein the authenticated location are determined based on the timing signals from the at least two reference points (see at least [0028]).

 	In regard to claim 6, Pritchard et al. discloses wherein the electronic circuit comprises a global resource locating (GRL) device (see at least [0028]).

 	In regard to claim 15, Pritchard et al. discloses a method of creating a multilayer material for product packaging, comprising:
 	constructing a first outer layer of a multilayer material ([0027] discloses an outside surface… the module 14 may be embedded within a sidewall of the container 12 during manufacturing of the container 12. More specifically, each wall of the container 12 may include an inner panel 12a and an outer panel 12b, with the module 14 embedded between the panels 12a,12b);
adding an electronic circuit see [0027] wherein module 14 is integrated or embedded within wall of the container 12; see [0035] wherein the module 14 may also include interconnecting and/or supervisory control circuitry 32 to facilitate the functionality of the present invention. The control circuitry 32 may be relatively simple logic and interconnections. Alternatively, or additionally, the control circuitry 32 may include one or more processors to control the functionality of the present invention.), the electronic circuit comprising;
a clock; a processor in logical communication with the clock (see [0035]);
a radio receiver (26 in Fig. 4) and [0036]); 
a transmitter (24 in Fig. 4) and [0036]); and 
a digital storage comprising software executable upon demand, the software operative with the processor to cause the electronic circuit to determine an authenticated location of the electronic circuit (see [0028]);and adding a second outer layer to the multilayer material, wherein the electronic circuit (see [0028]).
 	Pritchard et al. does not explicitly disclose a filler wherein the electronic device is interspersed in the filler.
 	Atashbar et al., discloses a monitoring system having outer surface (s164 and s168 in Fig. 6 or s264 and s268 in Fig. 7) and  wherein a padding inside the outer surface protecting the electronic device (see col. 6 lines 54-62) (see also col. 7 lines 30-51 for similar reasonings).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pritchard et al. by incorporating padding material of Atashbar et al. into the interior wall of the smart box of Atashbar et al.in order to not only track the box but also to protect the smart box from impact.

 	In regard to claims 16 and 17, the combination of Pritchard et al. and Atashbar et al. discloses wherein the first outer layer and the second outer layer shield the electronic circuit and the filler material layer ( Atashbar et al. discloses a monitoring system having outer surface (s164 and s168 in Fig. 6 or s264 and s268 in Fig. 7) and  wherein a padding inside the outer surface protecting the electronic device (see col. 6 lines 54-62) (see also col. 7 lines 30-51 for similar reasonings); adding a plurality of additional electronic circuits at regular interspersed intervals in the filler material layer(see col. 6 lines 54-62 and col. 7 lines 30-51).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pritchard et al. by incorporating padding material of Atashbar et al. into the interior wall of the smart box of Atashbar et al.in order to not only track the box but also to protect the smart box from impact.

 	In regard to claim 18, Pritchard et al. discloses wherein a quantity of the plurality of additional electronic circuits is based on dimensions of the product packaging (see Fig. 2).

 	In regard to claim 19, Pritchard et al. discloses cutting, via a die cutter machine, the product packaging into cut product packaging according to a box pattern (see Figs. 6, 7).

 	In regard to claim 20, Pritchard et al. discloses folding the cut product packaging into a completed box in three dimensions comprising the electronic circuit (see Figs. 6, 7).

 	In regard to claim 21, the combination of Pritchard et al. and Atashbar et al. fails to disclose generating a plurality of shipping boxes, where individual ones of the plurality of shipping boxes comprise a respective subset of a plurality of electronic circuits, the plurality of electronic circuits comprising the electronic circuit.
 	One of ordinary  skill in the art would have been motivated to mass produce a number of shipping boxes with embedded circuitry on each individual one. The motivation for doing so would have been to improve the overall effectiveness of tracking and shipping goods experience  in a convenient and secure manner in order to monitor the location of the goods. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US Patent No. 6,153,287 discloses a packaging for a product such as a food product, provided with a theft-proof marking device, a product contained in such packaging and a process for theft-proof marking of a product.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661